Citation Nr: 0212828	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than November 27, 
1995 for a total schedular evaluation for a psychiatric 
disability, classified as post-traumatic stress disorder with 
associated major affective disorder, depressed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant served on active duty from January 1968 to 
October 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Denver, Colorado, Regional Office (RO), which denied an 
effective date earlier than November 27, 1995 for a total 
schedular evaluation for a psychiatric disability (after an 
April 1996 rating decision increased the evaluation from a 
previously rated 30 percent to a total schedular evaluation 
and assigned November 27, 1995 as the effective date).  A 
March 2000 RO hearing was held.  In June 2002, a Travel Board 
hearing was held before the undersigned Board Member.  

Although a recent written statement by appellant raised an 
additional issue, since it does not appear that the RO has 
developed this issue, it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Appellant filed an initial claim for VA disability 
benefits for service connection for a psychiatric disability 
on February 28, 1986.

2.  A September 1986 rating decision granted service 
connection and assigned a noncompensable rating for a 
psychiatric disability, classified as major affective 
disorder, depressed, effective February 28, 1986.  After 
appellant was provided notice of that decision later that 
month, he did not express timely disagreement therewith. 

3.  Appellant expressed timely disagreement with a December 
1987 rating decision, which granted service connection for 
post-traumatic stress disorder and increased the evaluation 
for the service-connected psychiatric disability, classified 
as post-traumatic stress disorder with associated major 
affective disorder, depressed, from noncompensable to 10 
percent, effective November 25, 1987.  After a Statement of 
the Case was issued, appellant did not file a timely 
Substantive Appeal on that issue.  

4.  By a July 1988 rating decision, the 10 percent evaluation 
for the service-connected psychiatric disability was 
increased to 30 percent, effective November 25, 1987.  After 
appellant was provided notice of that decision later that 
month, he did not express timely disagreement therewith. 

5.  By an October 1990 rating decision, the RO confirmed a 30 
percent evaluation for the service-connected psychiatric 
disability.  After appellant was provided notice of that 
decision the following month, he did not express timely 
disagreement with that rating decision.  

6.  The appellant reopened his claim for an increased rating 
for the service-connected psychiatric disability on December 
6, 1995 with submission of certain documents including a 
private social worker's written statement dated November 27, 
1995.  

7.  An April 1996 rating decision increased the evaluation 
for the service-connected psychiatric disability from 30 
percent to a schedular 100 percent, effective November 27, 
1995.  

8.  It was factually ascertainable that the appellant's 
service-connected psychiatric disability was more nearly 
totally disabling as of December 6, 1994, within the one-year 
period prior to the December 6, 1995 date of reopened claim.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
effective date of December 6, 1994, but no earlier, for a 
total schedular evaluation for the service-connected 
psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 
5110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law may be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's earlier effective date claim at issue was 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by additional development of 
said appellate issue.  The Board finds that the appellant and 
his representative were knowledgeable regarding the 
requirements for an earlier effective date for increased 
rating benefits.  See, in particular, a January 2000 
Statement of the Case and an April 2000 Supplemental 
Statement of the Case, which set out the applicable law and 
principles as to effective dates for increased rating 
benefits; and discussed the evidentiary record and the 
reasons for the adverse rating decision.  Also, a November 
2001 letter was sent informing appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability.  Additionally, appellant has had an 
opportunity to submit medical records and other documents, 
and has testified at a Regional Office hearing and at a 
recent Board hearing on said appellate issue.  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any specific competent evidence that 
might prove to be material concerning said appellate issue.  
See the Veterans Claims Assistance Act of 2000.  

Thus, it is concluded that appellant and his representative 
had sufficient notice of the type of information and evidence 
needed to support said claim.  It does not appear that there 
are any other relevant medical records that exist and should 
be obtained prior to deciding this case.  The Board concludes 
it may proceed as all evidence has been received without 
regard to specific notice as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal, 
particularly in light of the partial allowance of the issue 
by the Board in its decision herein.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Although appellant originally contended that the effective 
date for a psychiatric disability total schedular evaluation 
award should be back to service, at a recent June 2002 Travel 
Board hearing, his contentions appeared limited to seeking an 
earlier effective date for a total schedular evaluation back 
to 1986.  See hearing transcript, at T.12, wherein he stated 
that he was seeking back pay to "[19]86, actually I'd like 
to get it back to the year 1970 but they say the law says I 
can't go back that far...."  It should be pointed out that the 
only issue on appeal is whether an earlier effective date for 
a total schedular evaluation for the service-connected 
psychiatric disability is warranted.  Thus, granting an 
effective date for a psychiatric disability total schedular 
evaluation award prior to February 28, 1986 would be 
inappropriate, since service connection was not in effect for 
a psychiatric disability prior to that date and evaluations 
are assigned only for service-connected disabilities.  
Parenthetically, appellant filed an initial claim for VA 
disability benefits for service connection for a psychiatric 
disability on February 28, 1986, years after service 
separation.  Under 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2002) and 38 C.F.R. § 3.400(b)(2)(i) (2001) (in effect since 
prior to 1999), the effective date of an award of direct 
service connection shall be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later.

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A September 1986 rating decision granted service connection 
and assigned a noncompensable rating for a psychiatric 
disability, classified as major affective disorder, 
depressed, effective February 28, 1986.  After appellant was 
provided notice of that decision later that month, he did not 
express timely disagreement therewith.  

Although appellant expressed timely disagreement with a 
December 1987 rating decision, which granted service 
connection for post-traumatic stress disorder and increased 
the evaluation for the service-connected psychiatric 
disability, classified as post-traumatic stress disorder with 
associated major affective disorder, depressed, from 
noncompensable to 10 percent, effective November 25, 1987, 
after a statement of the case was issued, appellant did not 
file a timely Substantive Appeal on that issue.  By a July 
1988 rating decision, the 10 percent evaluation for the 
service-connected psychiatric disability was increased to 30 
percent, effective November 25, 1987.  After appellant was 
provided notice of that decision later that month, he did not 
express timely disagreement therewith.  By an October 1990 
rating decision, the RO confirmed a 30 percent evaluation for 
the service-connected psychiatric disability.  After 
appellant was provided notice of that decision the following 
month, he did not express timely disagreement with that 
rating decision.  

The provisions of 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 20.201 (2001) (in effect since prior to 
1999), in pertinent part, define a notice of disagreement as 
"[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction...."  The provisions of 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002) and 38 C.F.R. § 20.302(a) (2001) (in 
effect since prior to 1999), in pertinent part, state that 
"a claimant, or his or her representative, must file a 
Notice of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final."  

The provisions of 38 C.F.R. § 20.202 (2001) (in effect since 
prior to 1999), state, in pertinent part:

A Substantive Appeal consists of a 
properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals," or 
correspondence containing the necessary 
information....  The Substantive Appeal 
should set out specific arguments 
relating to errors of fact or law made by 
the agency of original jurisdiction in 
reaching the determination, or 
determinations, being appealed....  
Proper completion and filing of a 
Substantive Appeal are the last actions 
the appellant needs to take to perfect an 
appeal.

With respect to time limits for filing a Substantive Appeal, 
or response to a Statement of the Case, the provisions of 38 
C.F.R. § 20.302(b) (2001) (in effect since prior to 1999) 
state: "a Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later...."

A perfected appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §  20.200 
(2001) (in effect since prior to 1999).  

Since appellant did not file a timely Notice of Disagreement 
with said September 1986, July 1988, and October 1990 rating 
decisions, or a timely Substantive Appeal with said December 
1987 rating decision, those rating decisions are final and 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Smith (William A.) v. 
Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. West, 155 
F. 3d 1356 (Fed. Cir 1998).  No appropriate collateral attack 
with respect to said rating decisions has been made.  Thus, 
an earlier effective date for a psychiatric disability total 
schedular rating may not be premised on the evidence of 
record at the time of said rating decisions, including the 
October 1990 final rating decision that confirmed a 30 
percent evaluation for the service-connected psychiatric 
disability.

The provisions of 38 C.F.R. § 3.155(a) (2001) state, in 
pertinent part: "Informal claims.  (a) Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative,...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  On 
December 6, 1995, VA received from appellant certain 
documents including a private social worker's written 
statement dated November 27, 1995.  In that November 27, 1995 
written statement, the private social worker reported that:

[D]uring the last year or so [appellant] 
has become increasingly agitated and 
disgruntled about his life situation....  
His anger and hostility has seemed to 
progress over into his business....  His 
PTSD symptoms have been escalating as he 
complains about sleep problems, 
nightmares, agitation, depression and 
fleeting suicidal thoughts.  It is this 
symptom increase that has effected (sic) 
his ability to handle the pressures of 
his work.  

Given the continued decline [appellant] 
is exhibiting, he is not able to function 
adequately in his business and is in 
jeapardy (sic) of losing the business....  
Based on these symptoms and the currently 
(sic) problems [appellant] is 
encountering I believe him to be severely 
industrially impaired and unable to 
continue working at his job.

This November 27, 1995 statement received by VA on December 
6, 1995 constitutes a reopened claim for an increased rating 
for a psychiatric disability.  

In the event it was factually ascertainable that the 
appellant's service-connected psychiatric disability had 
increased in severity to the extent it was more nearly 
totally disabling within the one-year period prior to VA's 
December 6, 1995 receipt of reopened claim, an earlier 
effective date may be warranted under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

The provisions of 38 C.F.R. § 3.157(b) (in effect since prior 
to 1999) state, in pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs.... The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits.... (3) State and other 
institutions.  When submitted by or on 
behalf of the veteran and entitlement is 
shown, date of receipt by the Department 
of Veterans Affairs....

Since there are no actual VA clinical treatment records or 
examination reports pertaining to appellant's psychiatric 
disability dated during the period between said unappealed 
final October 1990 rating decision and the December 6, 1995 
date of reopened claim, there would not be an "informal" 
claim to reopen based on VA treatment records earlier than 
December 6, 1995.  See 38 C.F.R. § 3.157(b)(1) (VA medical 
treatment records may be accepted as an informal claim based 
on date treatment was rendered).  Since the only non-VA 
clinical record pertaining to appellant's psychiatric 
disability dated within the one-year period prior to the 
December 6, 1995 date of reopened claim that pertains to 
appellant's psychiatric disability is said November 27, 1995 
private social worker's written statement, this private 
medical statement would not constitute an "informal" claim 
to reopen earlier than December 6, 1995 under 38 C.F.R. 
§ 3.157(b)(2), because it was received by VA on December 6, 
1995 (private medical treatment records may be accepted as an 
informal claim based on date of receipt by VA, not date 
treatment was rendered).  However, the RO in its April 1996 
rating decision, determined, in effect, that this November 
27, 1995 private social worker's written statement indicated 
that it was factually ascertainable that the appellant's 
service-connected psychiatric disability was totally 
disabling as of the date of that statement; and increased the 
evaluation for the service-connected psychiatric disability 
from 30 percent to a schedular 100 percent, effective 
November 27, 1995.  

Since February 1996 and June 1998 VA psychiatric examinations 
reports and an August 1999 VA joint written statement by a 
psychiatrist and social worker were dated after the December 
6, 1995 date of reopened claim, none of these documents would 
constitute an "informal" claim to reopen earlier than 
December 6, 1995.  However, it is significant that this 
February 1996 VA psychiatric examination report indicates 
that the examiner considered appellant severely disabled and 
"close" to being unemployable and that during the "last 
couple of years, it is the statement of both [appellant] and 
his wife that he has become progressively less 
functional,...has alienated himself from most customers and is 
earning very little.  His wife is concerned about her own 
safety...."  Another positive piece of evidence is an October 
1998 written statement by said private social worker, which 
states that he had treated appellant for post-traumatic 
stress disorder since 1982; that his condition "has 
progressively deteriorated during the last 4-5...years.  This 
has caused him to become severely impaired and he has become 
totally disabled [and] unable to work."  Additionally, that 
private social worker's November 27, 1995 written statement 
indicated that appellant's psychiatric disability had 
severely deteriorated during the "last year or so."  

With resolution of all reasonable doubt in his favor, the 
Board is of the opinion that these November 27, 1995 and 
October 1998 written statements by said private social 
worker, the February 1996 VA psychiatric examination report, 
appellant's credible testimony presented at hearings, and 
other written statements, indicate a reasonable likelihood 
that it was factually ascertainable that appellant's 
psychiatric disability more nearly approximated total 
impairment within the one-year period prior to the December 
6, 1995 date of reopened claim.  

In summary, resolving all reasonable doubt in his favor, the 
Board concludes that it was factually ascertainable that 
appellant's service-connected psychiatric disability was more 
nearly totally disabling as of December 6, 1994, one year 
prior to the December 6, 1995 receipt of reopened claim.  
Accordingly, an effective date of December 6, 1994, but no 
earlier, for a total schedular rating is granted.  
38 U.S.C.A. §§ 5110; 38 C.F.R. §§ 3.155, 3.400(o)(2).


ORDER

An earlier effective date of December 6, 1994, but no 
earlier, for a total schedular evaluation for the service-
connected psychiatric disability is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

